UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 001-14783 STATE BANCORP, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-2846511 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) TWO JERICHO PLAZA, JERICHO, NEW YORK 11753 (Address of principal executive offices)(Zip Code) (516) 465-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] As of October 24, 2011, there were 16,959,792 shares of registrant’s Common Stock outstanding. STATE BANCORP, INC. Form 10-Q For the Quarterly Period Ended September 30, 2011 Table of Contents Page PART I Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) at September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 PART II Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults upon Senior Securities 51 Item 4. Removed and Reserved 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 PART I ITEM 1.- FINANCIAL STATEMENTS STATE BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2011 and December 31, 2010 (dollars in thousands, except per share data) September 30, 2011 December 31, 2010 ASSETS: Cash and non-interest-bearing balances due from banks $ $ Interest-bearing balances due from banks Securities held to maturity (estimated fair value of $19,530 in 2011 and $21,890 in 2010) Securities available for sale - at estimated fair value Federal Home Loan Bank and other restricted stock Loans (net of allowance for loan losses of $23,467 in 2011 and $33,078 in 2010) Bank premises and equipment - net Bank owned life insurance Net deferred income taxes Prepaid FDIC assessment Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits: Demand $ $ Savings Time Total deposits Other temporary borrowings Senior unsecured debt Junior subordinated debentures Payable - securities purchases - Other accrued expenses and liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value, authorized 250,000 shares; 36,842 shares issued and outstanding; liquidation preference of $36,842 Common stock, $0.01 par value, authorized 50,000,000 shares; issued 17,672,684 shares in 2011 and 17,518,827 shares in 2010; outstanding 16,960,092 shares in 2011 and 16,695,808 shares in 2010 Warrant Surplus Retained deficit ) ) Treasury stock (712,592 shares in 2011 and 823,019 shares in 2010) ) ) Accumulated other comprehensive income (net of taxes of $2,766 in 2011 and $2,193 in 2010) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three and Nine Months Ended September 30, 2011 and 2010 (in thousands, except per share data) Three Months Nine Months INTEREST INCOME: Interest and fees on loans $ Federal funds sold and securities purchased under agreements to resell - - - 2 Securities held to maturity - taxable 41 41 Securities available for sale - taxable Securities available for sale - tax-exempt 7 25 29 79 Dividends on Federal Home Loan Bank and other restricted stock 23 25 81 88 Interest on balances due from banks 18 8 36 18 Total interest income INTEREST EXPENSE: Deposits Temporary borrowings 10 21 42 69 Senior unsecured debt Junior subordinated debentures Total interest expense Net interest income (Credit) provision for loan losses ) ) Net interest income after (credit) provision for loan losses NON-INTEREST INCOME: Service charges on deposit accounts Net gains on sales of securities Other operating income Total non-interest income Income before operating expenses OPERATING EXPENSES: Salaries and other employee benefits Occupancy Equipment Marketing and advertising FDIC and NYS assessment Data processing Merger-related expenses - - Other operating expenses Total operating expenses INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Preferred dividends and accretion NET INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ TOTAL COMPREHENSIVE INCOME $ NET INCOME PER COMMON SHARE - BASIC $ NET INCOME PER COMMON SHARE - DILUTED $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES - BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES - DILUTED See accompanying notes to unaudited condensed consolidated financial statements. 2 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Nine Months Ended September 30, 2011 and 2010 (dollars in thousands, except per share data) Nine Months Preferred Stock Balance, January 1 $ $ Accretion of discount on preferred shares Balance, September 30 Common Stock Balance, January 1 Shares issued under the dividend reinvestment plan (31,309 shares in 2011 and 30,485 shares in 2010; at 95% of market value) 1 - Stock options exercised (21,551 shares in 2011) - - Stock issued under directors' stock plan (14,000 shares in 2011 and 13,875 shares in 2010) - - Stock-based compensation (86,997 shares in 2011 and 141,903 shares in 2010) 1 2 Balance, September 30 Warrant Balance, January 1 and September 30 Surplus Balance, January 1 Shares issued under the dividend reinvestment plan (31,309 shares in 2011 and 30,485 shares in 2010; at 95% of market value) Stock options exercised (21,551 shares in 2011) - Stock issued under directors' stock plan (14,000 shares in 2011 and 13,875 shares in 2010) Stock-based compensation (86,997 shares in 2011 and 141,903 shares in 2010) Treasury stock reissued (110,427 shares in 2011 and 142,665 shares in 2010) ) ) Balance, September 30 Retained Deficit Balance, January 1 ) ) Net income Accretion of discount on preferred shares ) ) Stock-based compensation (86,997 shares in 2011 and 141,903 shares in 2010) 17 - Cash dividend on common stock ($0.15 per share) ) ) Cash dividend on preferred stock (5% per annum) ) ) Balance, September 30 ) ) Treasury Stock Balance, January 1 ) ) Treasury stock reissued (110,427 shares in 2011 and 142,665 shares in 2010) Balance, September 30 ) ) Accumulated Other Comprehensive Income Balance, January 1 Unrealized gains (1) Reclassification adjustment (2) ) ) Balance, September 30 Total Stockholders' Equity, September 30 $ $ Comprehensive Income (Loss) Net income $ $ Other comprehensive income (loss), net of tax: Unrealized gains (1) Reclassification adjustment (2) ) ) Total other comprehensive income (loss),net of tax ) Total Comprehensive Income, September 30 $ $ (1) Unrealized gains (losses) on securities available for sale, net of taxes of $989 and $842 in 2011 and 2010, respectively. (2) Adjustment for (gains) losses included in net income, net of taxes of $416 and $1,395 in 2011 and 2010, respectively. See accompanying notes to unaudited condensed consolidated financial statements. 3 STATE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2011 and 2010 (in thousands) Nine Months OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Credit) provision for loan losses ) Depreciation and amortization of bank premises and equipment Amortization of net premium on securities Deferred income tax expense Net gains on sales of securities ) ) Net gains on sales of loans held for sale - ) Income from bank owned life insurance ) ) Change in fair value of derivative contracts 97 Stock-based compensation expense - net Directors' stock plan expense 78 Net payments and proceeds from sales of loans held for sale Decrease in other assets Decrease in prepaid FDIC assessment Decrease in other accrued expenses and other liabilities ) ) Net cash provided by operating activities INVESTING ACTIVITIES: Proceeds from sales of securities available for sale Proceeds from prepayments and maturities of securities available for sale Purchases of securities held to maturity - ) Purchases of securities available for sale ) ) Decrease in Federal Home Loan Bank and other restricted stock 88 Increase in loans - net ) ) Benefit payments received on bank owned life insurance - Purchases of bank premises and equipment - net ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Increase (decrease) in demand and savings deposits ) Increase in time deposits Decrease in other temporary borrowings ) ) Cash dividends paid on common stock ) ) Cash dividends paid on preferred stock ) ) Proceeds from reissuance of treasury stock Proceeds from shares issued pursuant to compensation awards - Proceeds from shares issued under dividend reinvestment plan Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - JANUARY 1 CASH AND CASH EQUIVALENTS - SEPTEMBER 30 $ $ SUPPLEMENTAL DATA: Interest paid $ $ Income taxes paid $ $ Loans transferred to held for sale $ - See accompanying notes to unaudited condensed consolidated financial statements. 4 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.FINANCIAL STATEMENT PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed consolidated financial statements include the accounts of State Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, State Bank of Long Island and its subsidiaries (the “Bank”). State Bancorp, Inc. and subsidiaries are collectively referred to hereafter as the “Company.”All intercompany accounts and transactions have been eliminated. The Company has two unconsolidated subsidiaries, State Bancorp Capital Trust I and State Bancorp Capital Trust II (collectively the “Trusts”), entities formed in 2002 and 2003, respectively, to issue trust preferred securities. The Company has fully and unconditionally guaranteed all obligations of State Bancorp Capital Trust I and State Bancorp Capital Trust II under the trust agreements relating to the respective trust preferred securities.(See Note 8 of the Notes to Consolidated Financial Statements included in Item 8, “Financial Statements and Supplementary Data” of the Company’s 2010 Annual Report on Form 10-K.) In the opinion of the Company’s management, the preceding unaudited interim condensed consolidated financial statements contain all adjustments, consisting of normal accruals, necessary for a fair presentation of its condensed consolidated balance sheets as of September 30, 2011 and December 31, 2010, its condensed consolidated statements of operations for the three and nine months ended September 30, 2011 and 2010, its condensed consolidated statements of stockholders’ equity and comprehensive income (loss) for the nine months ended September 30, 2011 and 2010 and its condensed consolidated statements of cash flows for the nine months ended September 30, 2011 and 2010. The preceding unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X, as well as in accordance with predominant practices within the banking industry. They do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results of operations to be expected for the remainder of the year. For further information, please refer to the audited consolidated financial statements and footnotes thereto included in the Company’s 2010 Annual Report on Form 10-K. Accounting for Derivative Financial Instruments From time to time, the Bank may execute customer interest rate swap transactions together with offsetting interest rate swap transactions with institutional dealers. Each swap is mutually exclusive, and the swaps are marked to market with changes in fair value recognized as other income, with the fair value for each individual swap generally offsetting the corresponding other.In the event of default, future changes in the fair value of these swap agreements are no longer offset and are recognized as income or loss as appropriate. The customer swap program provides a customer financing option that can result in longer maturity terms without incurring the associated interest rate risk. The Company does not currently hold any derivative financial instruments for trading purposes. For the three and nine months ended September 30, 2011, net credit valuation adjustments (“CVA”) of $143 thousand and $153 thousand, respectively, were recorded as reductions to other income. For the three and nine months ended September 30, 2010, $17 thousand and $97 thousand, respectively, were recorded as reductions to other income. The CVA represents the consideration of credit risk of the counterparties to a transaction and the effect of any credit enhancements related to the transaction. As all customer interest rate swap transactions are currently offset by swap transactions with institutional dealers, we expect that their future impact on the Company’s financial statements will be immaterial. At September 30, 2011 and December 31, 2010, the total gross notional amount of swap transactions outstanding was $34 million and $35 million, respectively. Information on the Company’s derivative financial instruments at September 30, 2011 and December 31, 2010 follows (in thousands). 5 Fair Values of Derivative Instruments September 30, 2011 December 31, 2010 Balance Sheet Location Fair Value Fair Value Derivatives not designated as hedging instruments: Interest rate contracts Other assets $ $ Interest rate contracts Other liabilities $ $ Accounting for Bank Owned Life Insurance The Bank is the beneficiary of a policy that insures the lives of certain current and former senior officers of the Bank and its subsidiaries.The Company has recognized the cash surrender value, or the amount that can be realized under the insurance policy, as an asset in the consolidated balance sheets. Changes in the cash surrender value and insurance benefit payments are recorded in other income. Allowance for Loan Losses The allowance for loan losses is established through a provision for loan losses charged to expense. Loans are charged against the allowance when management believes that the collectibility of the principal is unlikely, while recoveries of previously charged-off loans are credited to the allowance. The balance in the allowance for loan losses is maintained at a level that, in the opinion of management, is sufficient to absorb probable inherent losses. To determine that level, management evaluates problem loans based on the financial condition of the borrower, the value of collateral and/or guarantor support. Based upon the resultant risk categories assigned to each loan and the procedures regarding impairment described below, an appropriate allowance level is determined. Management also evaluates the quality of, and changes in, the portfolio, while taking into consideration the Bank’s historical loss experience, the existing economic climate of the service area in which the Bank operates, examinations by regulatory authorities, internal reviews and other evaluations in determining the appropriate allowance balance. Management utilizes all available information to estimate the adequacy of the allowance for loan losses. However, the ultimate collectibility of a substantial portion of the loan portfolio and the need for future additions to the allowance will be based upon changes in credit and economic conditions and other relevant factors. The allowance consists of specific and general components. The specific component relates to loans that are impaired. Commercial and industrial loans and commercial real estate loans of all loan classes are considered impaired when, based on current information and events, it is probable that the Company will not be able to collect all of the principal and interest due under the contractual terms of the loan. Problem loans, for which certain terms have been modified, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings (“TDRs”). Generally, management individually evaluates all non-accrual loans and TDRs in excess of $250 thousand for impairment. Those non-accrual loans and TDRs of all classes with balances less than $250 thousand as well as other groups of smaller-balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment. The allowance for loan losses related to loans that are impaired includes reserves which are generally based on underlying collateral, discounted cash flow or the observable market price if the intent is to sell the loan. The general component covers loans not individually evaluated for impairment and is based upon historical experience adjusted for current factors. For all loans regardless of portfolio segment, the Bank prepares a combined migration analysis which analyzes the historical loss experience. The migration analysis is prepared annually during the first quarter of the year for the purpose of determining the assigned allocation factors which are essential components of the allowance for loan losses calculation. Actual loss experience is supplemented by other risk components updated on a quarterly basis including large relationship risk, commercial/residential contractor risk, rising interest rate risk, energy and oil dependent risk, real estate risk and economic condition uncertainty. The following portfolio segments have been identified: commercial and industrial loans (“C&I”), commercial real estate (“CRE”), residential real estate, loans to individuals and tax exempt and other loans. The Bank provides loans to small, moderate size and middle market borrowers and business entities diversified across industries. Loan types primarily include business installment loans, commercial lines of credit and commercial real estate loans. Loans are generally categorized as C&I, CRE and small business loans. C&I loans consist of a broad range ofloans to a wide variety of business clients for acquisition of equipment, machinery or leasehold improvements, short term or seasonal working capital needs, and business expansion. C&I loans also include owner-occupied mortgages where the source of repayment is not from the property. CRE loans consist of loans on multifamily, mixed use, retail, office and industrial property or construction loans. Small business loans are a subset of C&I loans where the origination amount is less than $1 million. 6 Risk characteristics of the C&I portfolio segment vary and depend upon the specific borrower’s business and industry sector. Risk characteristics of the real estate portfolio segments tend to be cyclical and, in the Bank’s case, generally specific to the Long Island and New York City geographical area. Risk characteristics of the loans to individuals segment vary depending on the type of loan, the timing of repayment, the sources of repayment, and value and stability of any collateral. Management’s goal is to have a balanced portfolio of loans. The allowable risk for the portfolio is determined by senior management through credit policies and annual business plans which are approved by the Board of Directors. The Bank monitors concentrations of risk as appropriate. A concentration of credit is the total of funded and unfunded loans, real estate loans, lines of credit, etc., issued to borrowers sharing similar characteristics such as industry, collateral/security type, size, pricing, location and other items that might have a bearing on risk management. It is also the Bank’s goal to diversify credit risk among a broad range of industries and/or industry sectors, and to monitor concentration on an ongoing basis. Generally, the Bank processes a charge-off for any portion of a loan that is determined to be uncollectable regardless of portfolio segment or loan class. In addition, commercial loans under $25 thousand are generally fully charged off in the quarter in which they reach 180 days past due unless the loan is secured by real estate or liquid collateral; commercial loans $25 thousand and over are charged off if classified as a loss; non-revolving consumer loans are generally charged off in the quarter they reach 120 days past due; residential real estate loans are partially charged off for the amount that the loan exceeds the current value of the collateral property, no later than 180 days past due. Other-Than-Temporary Impairment (“OTTI”) of Investment Securities Accounting guidance requires an entity to assess whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis. If either of these criteria is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings.For securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) OTTI related to other factors, which is recognized in other comprehensive income and 2) OTTI related to credit loss, which must be recognized in the statement of operations.The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. Management evaluates securities for OTTI on at least a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. In estimating OTTI, management considers: 1) the length of time and extent that fair value has been less than cost, 2) the financial condition and near term prospects of the issuer, 3) whether the market decline was affected by macroeconomic conditions and 4) whether the Company has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery. In analyzing an issuer’s financial condition, the Company’s management considers whether the securities are issued by the U.S. Government or its agencies, whether downgrades by bond rating agencies have occurred, industry analysts’ reports and the issuer’s financial statements and related disclosures. Recent Accounting Guidance In July 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-20, “Receivables: Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses.An entity should provide disclosures on a disaggregated basis on two defined levels: 1) portfolio segment and 2) class of financing receivable. The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables, the aging of past due financing receivables at the end of the reporting period by class of financing receivables, and the nature and extent of TDRs that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. The Company’s adoption on March 31, 2011 of the disclosures regarding activity in the allowance for loan losses and its adoption on December 31, 2010 of the other disclosures in this ASU except for those parts pertaining to TDRs, being disclosure-related only, had no impact on its results of operations. At its January 4, 2011, meeting, the FASB affirmed its decision to temporarily defer the effective date for TDRs. 7 In April 2011, the FASB issued ASU No. 2011-02, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This ASU amends Topic 310 and provides additional guidance to creditors for evaluating whether a modification or restructuring of a receivable is a troubled debt restructuring. The amendments in this update are effective for the first interim or annual period beginning on or after June 15, 2011 and should be applied retrospectively to the beginning of the annual period of adoption. The new guidance will require creditors to evaluate modifications and restructurings of receivables using a more principles-based approach, which may result in more modifications and restructurings being considered troubled debt restructurings.The Company’s adoption of this ASU on July 1, 2011 did not have a material impact on our financial condition, results of operations or financial statement disclosures. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 22): Presentation of Comprehensive Income.” The guidance contained in this ASU is the result of a joint project by the FASB and the International Accounting Standards Board (“IASB”) to improve the presentation of comprehensive income and to increase the consistency between U.S. GAAP and International Financial Reporting Standards (“IFRS”).The ASU provides only two options for presenting other comprehensive income (“OCI”). The first option is to present the total of comprehensive income in the statement of income in one continuous statement. The second option is to present two separate but consecutive statements. The amendments in this ASU should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted. The amendments do not require any transition disclosures. We do not expect that this ASU will have a material impact on our financial condition, results of operations or financial statement disclosures. Merger-Related Expenses In connection with the Company’s previously announced transaction with Valley National Bancorp (“Valley”), the Company has incurred expenses of $1.5 million for the nine months ended September 30, 2011. These consist primarily of legal expenses and investment bankers’ costs. 2.STOCKHOLDERS’ EQUITY The Company has 250,000 shares of preferred stock authorized. In December 2008, the U.S. Department of the Treasury (the “U.S. Treasury”) purchased 36,842 shares of the Company’s fixed-rate cumulative perpetual Series A Preferred Stock par value $0.01 per share and liquidation preference $1,000 per share, with a redemption and liquidation value of $37 million and an initial annual dividend of 5% for five years and 9% thereafter. The U.S. Treasury also received a warrant to purchase 465,569 shares of the Company’s common stock with an exercise price of $11.87 per share representing an aggregate market price of $6 million or 15% of the preferred stock investment. The warrant is immediately exercisable and expires in ten years. Pursuant to the American Recovery and Reinvestment Act of 2009 (“ARRA”), subject to approval by the U.S. Treasury and the Company’s primary federal regulator, the Company may redeem the preferred stock without regard to whether the Company has replaced such funds from any other source or to any waiting period. If the Company were to redeem the preferred stock, the Company may repurchase the warrant. However, such a repurchase would not be mandatory. Stock held in treasury by the Company is reported as a reduction to total stockholders’ equity. During the first nine months of 2011, the Company reissued 110,427 shares of common stock previously held in treasury to be used for contributions under the Company’s Employee Stock Ownership (“ESOP”) and 401(k) plans. In addition, the Company issued 153,857 new shares related to the Company’s Directors’ Stock, dividend reinvestment and equity-based compensation plans. The Company has not repurchased any of its common shares thus far in 2011. 3.EARNINGS PER COMMON SHARE Basic earnings per common share is computed based on the weighted-average number of shares outstanding.Diluted earnings per common share includes the dilutive effect of additional potential common shares issuable under stock options, restricted stock grants and common stock warrants. For periods in which a loss is reported, the impact of stock options, restricted stock grants and common stock warrants is not considered as the result would be antidilutive. The computation of earnings per common share for the three and nine months ended September 30, 2011 and 2010 follows (in thousands, except share and per share data). 8 Three Months Ended Nine Months Ended September 30, September 30, Distributed earnings allocated to common stock $ Undistributed earnings allocated to common stock Net earnings allocated to common stock $ Average market price $ Weighted average common shares outstanding, including shares considered participating securities (1) Less:weighted average participating securities (1) Weighted average common shares outstanding Dilutive effect of stock options, restricted stock grants and common stock warrants Adjusted common shares outstanding - diluted Net income per common share - basic $ Net income per common share - diluted $ Antidilutive common stock warrant issued to the Treasury under the CPP and not included in the calculation Other antidilutive potential shares not included in the calculation (1) The Company's restricted stock grants are considered participating securities. 4.INVESTMENT SECURITIES At the time of purchase of a security, the Company designates the security as either available for sale or held to maturity, depending upon investment objectives, liquidity needs and intent. Securities held to maturity are stated at cost, adjusted for premium amortized or discount accreted, if any. The Company has the positive intent and ability to hold such securities to maturity.Securities available for sale are stated at estimated fair value.Unrealized gains and losses are excluded from income and reported net of tax as accumulated other comprehensive income (loss) as a separate component of stockholders’ equity until realized.Interest earned on securities is included in interest income. Realized gains and losses on the sale of securities are reported in the consolidated statements of operations and determined using the adjusted cost of the specific security sold. The amortized cost, gross unrealized gains and losses and estimated fair value of securities held to maturity and securities available for sale at September 30, 2011 and December 31, 2010 follow (in thousands). 9 Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value September 30, 2011 Securities held to maturity: Corporate securities $ $
